Citation Nr: 1734930	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a throat condition.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a right ankle disability.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

14.  Entitlement to service connection for a left ankle disability.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

16.  Entitlement to service connection for a right shoulder disability.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

18.  Entitlement to service connection for a left shoulder disability.

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

20.  Entitlement to service connection for a right hip disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

Regarding the Veteran's representative, the Veteran was represented by a private attorney.  In August 2015, the attorney submitted a statement withdrawing as representative of the Veteran.  This was received after the appeal was certified to the Board, good cause was not shown as required by 38 C.F.R. § 20.608 (b)(2).  However, during the April 2017 hearing, the Veteran stated that he would like to proceed without the benefit of representation and would rather continue on his own.  This statement is accepted as a revocation of the power of attorney, which the Veteran may do at any time.  38 C.F.R. § 14.631(f)(1) (2016).  As such, the Veteran is currently unrepresented.

Although the RO apparently reopened the claims for service connection for a right knee disability, a right ankle disability, and a left ankle disability in the October 2010 rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of service connection for a circulatory problem of the lower extremities has been raised by the record during the April 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, a right hip disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for diabetes mellitus, hypertension, and a throat condition and his application to reopen the claims for service connection for a left hip disability and a left leg disability.

2.  In a decision in August 2002, the RO denied the claim of service connection for a bilateral ankle condition.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

3.  The additional evidence presented since the rating decision of August 2002 raises a reasonable possibility of substantiating the claim for service connection for right ankle disability.

4.  In a decision in September 2005, the RO denied reopening the claims of service connection for a right knee disability, a left knee disability, and a left ankle disability and entitlement to service connection for a right hip disability and a left hip disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

5.  The additional evidence presented since the rating decision of September 2005 raises a reasonable possibility of substantiating the claim for service connection for a right knee disability, a left knee disability, a left ankle disability, a right hip disability and a left hip disability.

6.  In a decision in October 2006, the RO denied the claims of service connection for a right shoulder disability and a left shoulder disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

7.  The additional evidence presented since the rating decision of October 2006 raises a reasonable possibility of substantiating the claims for service connection for a right shoulder disability and a left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for a throat condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal to reopen the claim for service connection for a left hip disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal to reopen the claim for service connection for a left leg disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The August 2002 RO decision, which denied service connection for a bilateral ankle condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

7.  The criteria for reopening the previously denied claim of service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

8.  The September 2005 RO decision, which denied reopening the claims of service connection for a right knee disability, a left knee disability, and a left ankle disability and entitlement to service connection for a right hip disability and a left hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

9.  The criteria for reopening the previously denied claims of service connection for a right knee disability, a left knee disability, a left ankle disability, a right hip disability and a left hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

10.  October 2006 RO decision, which denied service connection for a right shoulder disability and a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

11.  The criteria for reopening the previously denied claims of service connection for a right shoulder disability and a left shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the April 2017 hearing before the Board, the Veteran stated that he desired to withdraw the issues of service connection for diabetes mellitus, hypertension, and a throat condition and his application to reopen the claims for service connection for a left hip disability and a left leg disability.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issues of service connection for diabetes mellitus, hypertension, and a throat condition and his application to reopen the claims for service connection for a left hip disability and a left leg disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claims for service connection for diabetes mellitus, hypertension, and a throat condition and his application to reopen the claims for service connection for a left hip disability and a left leg disability.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss those issues on appeal.


II. New and Material

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the Board is reopening the claims of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, and a right hip disability, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision in August 2002, the RO denied service connection for a bilateral ankle condition on grounds that there was no evidence that current ankle pain is related to service.  After the Veteran was notified of the determination and of his appellate rights by an August 2002 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The Veteran's claims for service connection for a bilateral knee condition and a bilateral ankle condition were initially denied in an August 2002 rating decision.  The Veteran did not appeal the decision and it became final.  In a subsequent rating decision in September 2005, the RO denied reopening the claims of service connection for a right knee disability, a left knee disability, and a left ankle disability and entitlement to service connection for a right hip disability.  The RO denied reopening the claims for service connection for a right knee disability, a left knee disability, and a left ankle disability on grounds that there was no new and material evidence showing that any chronic condition of the right knee, left knee, and left ankle was incurred in or caused by service.  The RO denied service connection for a right hip disability on the grounds that the evidence did not show that the conditions occurred in or was caused by service.  After the Veteran was notified of the determination and of his appellate rights, he submitted a notice of disagreement in March 2006; however, he did not submit a Form 9 following the December 2006 statement of the case.  Therefore, the Veteran did not appeal the adverse determination and the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In a rating decision in October 2006, the RO denied service connection for a right hip disability on grounds that the evidence did not show that the condition occurred in or was caused by service.  After the Veteran was notified of the determination and of his appellate rights by an October 2006 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claim consisted of the service treatment records showing multiple injuries in service, post-service VA treatment records showing treatment for the knees, shoulders and ankles, and a September 2005 VA examination of the knees and hips in which the examiner opined that these disabilities were less likely as not related to service.  

The current request to reopen the previously denied claims was received by VA in July 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, and a right hip disability consists, in part, of the Veteran's April 2017 hearing testimony in which the Veteran stated that he had several injuries in service and experienced pain in and has had problems with the right knee, left knee, right ankle, left ankle, right shoulder, left shoulder, and right hip since those inservice injuries.

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing of a nexus between the inservice injuries documented in the service treatment records and his current disabilities.  The Veteran's testimony shows continuity of symptomatology since service.  Such evidence was not previously of record at the time of the prior final denials.  Reopening the claims is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, and a right hip disability are addressed further in the remand section.


ORDER

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.  

The appeal of the issue of entitlement to service connection for hypertension is dismissed.  

The appeal of the issue of entitlement to service connection for a throat condition is dismissed.  

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability is dismissed.  

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability is dismissed.  

The application to reopen the claim of service connection for a right knee disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left knee disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a right ankle disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left ankle disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a right shoulder disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left shoulder disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a right hip disability is granted and, to this extent only, the appeal is granted.
REMAND

The Board finds that the issues of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, and a right hip disability should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claims of service connection for a left knee disability, a right shoulder disability, a left shoulder disability, and a right hip disability on the merits as these issues were not previously reopened by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran reported during the April 2017 hearing that he had several injuries in service, including a jeep accident, and experienced pain in the right knee, left knee, right ankle, left ankle, right shoulder, left shoulder, and right hip since those inservice injuries.  Service treatment records show that the Veteran was treated for right knee pain in October 1962, a sprained right ankle while playing basketball in August 1963, left ankle swelling in 1964, injuries to the left ankle and right leg following an accident in May 1964, and muscle strain of the left leg in November 1964.  

Post-service VA treatment records show that the Veteran has been treated for disabilities of the knees, ankles, shoulders and right hip.  In September 2005, the Veteran was afforded a VA examination for the knees and hips.  The Veteran reported that in 1962 he was hit by another player while playing football and injured his right knee, in 1965 he injured his left knee and leg playing baseball and in May 1964 his jeep flipped over injuring his right hip, knees, and left ankle.  He acknowledged further injuries to these areas after service.  The examiner opined that there was no evidence that the Veteran has any residuals of the left leg muscle strain and it was less likely as not that the Veteran's claimed conditions of his knees and hips are related to his left leg strain incurred while in service and are the result of a combination of being overweight and diabetes.  The Board finds this opinion inadequate as the examiner did not fully consider the Veteran's in-service treatment as he was treated for more than just a left leg muscle strain.  Also, the examiner failed to provide rationale for the opinion that the Veteran's disabilities are a result of being overweight and diabetes.  

The Veteran was afforded another VA examination in August 2010 for his right knee and ankles.  The examiner noted that the Veteran reported acute onset of left lateral ankle pain during football game after a twisting injury and acute onset of medial knee pain during a football game in 1962.  The examiner stated that the service record does not document objective findings consistent with high energy injuries (fracture or dislocation) to the soft tissue or osseous structures within or surrounding the Veteran's right knee, bilateral ankles or right foot and opined that "in the absence of such findings a posttraumatic or chronic inflammatory process is less likely than not."  The examiner further opined that because the Veteran was in active duty for less than 10 years, any microtrauma he sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process since the literature suggest a 10 year exposure as the threshold value.  The Board finds the rationale for the opinions provided confusing as a clear explanation and support for the findings were not provided.  The opinions are also inadequate as there is no evidence that the examiner considered fully the Veteran's in-service injuries or his statements of continued symptoms since service

The Board finds that another VA examination is necessary in order to properly adjudicate the issues of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, and a right hip disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In order to properly adjudicate this appeal, factually accurate, fully articulated, and soundly reasoned medical opinions are needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran has not yet been afforded a VA examination as to the issue of service connection for a right shoulder disability and left shoulder disability.  In light of the Veteran's testimony that he injured his shoulders in the jeep accident during service and an accident is documented in the Veteran's service treatment records in May 1964, the evidence of record is insufficient to adequately adjudicate these claims.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate the claims for a right shoulder disability and a left shoulder disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During the April 2017 hearing, the Veteran stated that he was placed on leave for 2 weeks following his accident; however, the current record does not contain his personnel records.  The Veteran's service personnel records should be obtained on remand.

As the development of the issues of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right shoulder disability, a left shoulder disability, and a right hip disability could have an impact on the outcome of the claim for TDIU as the Veteran is claiming that he is unemployable due to those disabilities and service connection may be established for the claimed disabilities following further development, those issues is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claim for TDIU should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue son appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee disability, left knee disability, right ankle disability, left ankle disability, right shoulder disability, left shoulder disability, and right hip disability.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's personnel records from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of any currently diagnosed right knee disability, left knee disability, right ankle disability, left ankle disability, right shoulder disability, left shoulder disability, and right hip disability.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability, left knee disability, right ankle disability, left ankle disability, right shoulder disability, left shoulder disability, and right hip disability had its onset during or is otherwise related to active service, including the documented accident in May 1964 as well as in-service treatment for right knee pain in October 1962, a sprained right ankle while playing basketball in August 1963, left ankle swelling in 1964, injuries to the left ankle and right leg following an accident in May 1964, and muscle strain of the left leg in November 1964.  The Veteran's report of continued symptoms since service must be considered.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


